                                             1   ANDREW S. AZARMI (Bar No. 241407)
                                                 andrew.azarmi@dentons.com
                                             2   SAMUEL E. KOHN (Bar No. 304881)
                                                 samuel.kohn@dentons.com
                                             3   DENTONS US LLP
                                                 One Market Plaza
                                             4   Spear Tower, 24th Floor
                                                 San Francisco, California 94105
                                             5   Telephone:    (415) 267-4000
                                                 Facsimile:    (415) 267 4198
                                             6
                                                 CHARLES H. CAMP (Pro Hac Vice)
                                             7   ccamp@charlescamplaw.com
                                                 CAMELLIA MOKRI
                                             8   cmokri@charlescamplaw.com
                                                 LAW OFFICES OF CHARLES H. CAMP, P.C.
                                             9   600 New Hampshire Avenue NW
                                                 Suite 640
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   Washington, D.C. 20037
                                                 Telephone:   (202) 457-7786
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   Facsimile:   (202) 457-7788
           DENTONS US LLP




                                            12   Attorneys for Plaintiff
             (415) 267-4000




                                                 E*HEALTHLINE.COM, INC.
                                            13
                                            14                         UNITED STATES DISTRICT COURT
                                            15                        EASTERN DISTRICT OF CALIFORNIA
                                            16                                SACRAMENTO DIVISION
                                            17
                                            18   E*HEALTHLINE.COM, INC., a Delaware      Case No. 2:18-cv-01069-MCE-EFB
                                                 corporation,
                                            19                                           Hon. Morrison C. England, Jr.
                                                                Plaintiff,
                                            20                                           ORDER EXTENDING TIME TO
                                                       v.                                RESPOND TO PHARMANIAGA
                                            21                                           BERHAD’S MOTION TO DISMISS
                                                                                         AMENDED COMPLAINT
                                            22
                                                                                         Date:      January 24, 2019
                                            23   PHARMANIAGA BERHAD, a Malaysian         Time:      2:00 P.M.
                                                 entity, and MODERN INDUSTRIAL           Place:     Courtroom 9
                                            24   INVESTMENT    HOLDING    GROUP                     Robert T. Matsui Courthouse
                                                 COMPANY LIMITED, a Saudi Arabian                   501 I Street
                                            25   entity,                                            Sacramento, CA 95814
                                            26                  Defendants.
                                            27
                                            28
                                                                                              ORDER EXTENDING TIME TO RESPOND
                                                                                              TO PHARMANIAGA BERHAD’S MOTION
                                                                                                 TO DISMISS AMENDED COMPLAINT
                                             1               The Court, having reviewed Plaintiff E*Healthline.com, Inc.’s (“EHL”) Consent Motion
                                             2   For An Extension Of Time To Respond To Pharmaniaga Berhad’s Motion To Dismiss Amended
                                             3   Complaint, submitted on December 21, hereby orders:
                                             4               1.    EHL’s Consent Motion For An Extension Of Time To Respond To Pharmaniaga
                                             5   Berhad’s Motion To Dismiss Amended Complaint is GRANTED;
                                             6               2.    EHL shall respond to Pharmaniaga Berhad’s Motion To Dismiss Amended
                                             7   Complaint on or before January 24, 2019;
                                             8               3.    Defendant Pharmaniaga Berhad may reply to EHL’s response to Pharmaniaga
                                             9   Berhad’s Motion To Dismiss Amended Complaint on or before February 7, 2019
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10               IT IS SO ORDERED.
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   Dated: December 30, 2018
           DENTONS US LLP




                                            12
             (415) 267-4000




                                            13
                                            14
                                            15
                                            16

                                            17
                                            18
                                            19

                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                            ORDER EXTENDING TIME TO RESPOND
                                                                                                -1-         TO PHARMANIAGA BERHAD’S MOTION
                                                                                                               TO DISMISS AMENDED COMPLAINT
                                                 109891008\V-1
